—Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered August 24, 1992, convicting defendant, after a jury trial, of burglary in the third degree, criminal possession of stolen property in the fifth degree, and petit larceny, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years on the burglary count and 2 to 4 years on the stolen property count, and imposing no sentence on the petty larceny count, unanimously affirmed.
Contrary to defendant’s contention, we find that the trial court did not abuse its discretion when it refused to enforce defendant’s subpoena duces tecum addressed to the Internal Affairs Division, New York City Police Department, for the production of a confidential investigation file concerning the *478arresting officer, since defendant failed to demonstrate that such file contained any information related to his guilt or innocence of the instant crimes, but sought the file simply for the purpose of gaining information to impeach the general credibility of the said officer (People v Gissendanner, 48 NY2d 543, 549-550; People v Valentine, 160 AD2d 325, 326, lv denied 76 NY2d 797; Civil Rights Law § 50-a [2], [3]). Concur—Murphy, P. J., Ellerin, Kupferman, Williams and Tom, JJ.